Per Curiam.
We are unable to find the Express in fault for this collision. She notified the boats, whose presence in the slip caused all the trouble, to move before she left her berth, and was under no obligation to' furnish them with the means to obey the orders of the dock-master, to like effect, given them earlier in the day. She was properly berthed at her pier, had the right: to leave it, and was entitled to *765the use of water sufficient for such maneuver. The space in which she was compelled to navigate was greatly reduced by the presence in the slip oí more boats than the regulations of the dock-master permitted, but the space was still sufficient to warrant a reasonable expectation that she could draw out without doing any greater damage than would result from the ordinary contact of boats when moving in crowded slips. She exercised due care in leaving, did not move rashly, notified the intruding boats to withdraw, and provided a steam-tug, by whose assistance she might counteract the danger to be apprehended from the tide pressing her against the pier, and thus swinging her stern out against them. So far as the evidence shows, she moved out carefully, and nearly in a straight line, although, as her greatest breadth of beam drew towards the outer end of the pier, she did come in contact with the outermost boat, pressing it with considerable force against its neighbor. Even then it is not likely that the libelant’s boat would have been damaged had it not been that she was berthed against a boat so much shorter than herself that the pressure she received from the other boats was not evenly distributed. Were this a controversy between the Express and the intruding boats, the latter would be held solely in fault; their wrongful act, which unnecessarily and unlawfully embarrassed the Express when leaving her slip, being the immediate and proximate cause of the collision. The mere fact that, the libelant’s boat was not herself in fault does not change the situation; her remedy for the injuries from collision with the other canal-boats is against them, not against the Express.
Decree appealed from is affirmed, with disbursements of the circuit court and the costs of this court.